Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edar Y. Rogler appeals the district court’s orders dismissing her complaint and awarding attorney’s fees and costs to Defendants and denying her motion to reconsider the order. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Rogler v, Fotos, No. 1:14-cv-00228-JKB (D. Md. Dec. 9, 2014; Oct. 22, 2015; Jan. 21, 2016; Feb. 26, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court'and argument would not aid the decisional process.
AFFIRMED